Citation Nr: 0034077	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-23 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1992.

This appeal arose from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  The RO denied the claim of entitlement to 
service connection for "heart disease."

In April 1999 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for cardiovascular disease 
as not well-grounded. 

The Board noted that in May 1993 the RO denied entitlement to 
the appellant 's claim for service connection for chest pain.  
It was pointed out that on VA examination in May 1992 the 
appellant reported as medical history that the pain was 
associated with some type of thoracic spine problem he had or 
with his level of stress.  The Board noted that the RO denial 
of service connection was predicated on the basis of chest 
pain non-cardiac in nature.  Therefore there was no finality 
issue in the present appeal and de novo review was 
appropriate.  See Wakeford v. Brown, 8 Vet. App. 237 (1995). 

In May 2000 counsel for the appellant and VA filed a joint 
motion with the United States Court of Appeals for Veterans 
Claims (Court) to vacate the Board's April 1999 decision.  
The motion was granted by Order of the Court dated in May 
2000, and the case was remanded for further readjudication 
and disposition in accordance with the Court's order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).

In his substantive appeal, the appellant reported that he was 
certain that he had worsening coronary artery disease prior 
to retirement from the service in 1992.  He reported pain and 
pressure in the chest throughout his career, shortness of 
breath, lightheadedness, a feeling of faintness, sudden 
changes in heart rate, palpitations, a racing heart, and an 
"unusual" feeling.



At his hearing of August 1997, the appellant testified that 
he felt heart problems started in the early seventies when he 
started having chest pains and lightheadedness.  He added 
that he started complaining regularly about chest pain in the 
mid-eighties but a Bruce treadmill test and Holter monitor 
were negative.  He argued though, that a treadmill test and 
EKG would not show blockage such as the kind that caused his 
later heart attack.

The appellant stated that he did not have a meaningful 
examination on discharge, and that when he missed part of his 
VA examination he was told that he could not reschedule it.  
The appellant testified that he continued to have chest pain 
after service but did not have any treatment.  He did mention 
his chest pain to his doctor but that he kept "passing it 
off."  He suggested that he only saw the doctor, who was a 
friend, informally.

In September 1997 the appellant submitted a report from his 
cardiologist.  The doctor related that he was asked by the 
veteran to summarize his cardiovascular clinical condition so 
that it could be related to past symptoms he suffered.

The doctor noted that on reviewing the appellant's records, 
he had recurrent chest pain syndrome that started in the late 
1970s and continued into the early 1990s.  The doctor noted 
that the appellant asked him for a medical opinion as to 
whether he might have had coronary artery disease in service 
since "in his subjective estimation" chest pains then were 
very similar to his current chest pains.  The doctor 
mentioned that he told the veteran that coronary artery 
disease is a slow and progressive disease that often will 
take many years to progress to the point of symptomatology 
and that in any given patient it is very difficult to reflect 
retrospectively and try to estimate exactly the timing of the 
initiation of the disease.

In view of the foregoing, the Board is of the opinion that a 
contemporaneous, comprehensive VA special cardiology 
examination of the veteran with an opinion as to etiology of 
heart disease would materially assist in the adjudication of 
his appeal.  


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to treatment 
of heart disease.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
special cardiovascular examination of the 
appellant by a cardiologist or other 
appropriate medical specialist to 
determine the nature, extent of severity, 
and etiology of heart disease.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review prior and pursuant to conduction 
and completion of the examination.  Any 
further indicated special studies must be 
conducted.

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that the appellant's 
cardiovascular disease developed in 
active service; and, if not, at what date 
was the onset of cardiovascular disease 
reasonably ascertainable.  If an opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.  The examiner should provide a 
comprehensive rationale for any stated 
opinion.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for cardiovascular 
disease.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  
Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


